EXHIBIT 12.1 STATEMENT OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (in thousands, except ratio of earnings to fixed charges and preferred stock dividends) Six Months Ended March 31, Year Ended September 30, Earnings: Income before income taxes $ 159,044 $ 114,582 $ 248,774 $ 386,854 $ 392,224 $ 342,066 $ 247,971 Fixed charges Less: Preferred stock dividends - Earnings $ 199,553 $ 162,100 $ 324,143 $ 796,154 $ 906,767 $ 651,825 $ 377,865 Fixed charges: Interest expense $ 38,635 $ 392,229 $ 499,664 $ 296,670 $ 117,789 Estimated interest portion within rental expense Preferred stock dividends - Total fixed charges $ 40,509 $ 409,300 $ 514,543 $ 309,759 $ 129,894 Ratio of earnings to fixed charges and preferred stock dividends We calculate our ratio of earnings to fixed charges and preferred stock dividends by adding income before income taxes plus fixed charges minus preferred stock dividends and dividing that sum by our fixed charges. Our fixed charges for this ratio consist of interest expense (includes amortization of debt issue costs), the portion of our rental expense deemed to represent interest (calculated as one-third of rental expense), and preferred stock dividends.
